Citation Nr: 1338881	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-48 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a corneal abrasion of the left eye.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1978 to August 1978 and from March 1980 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2008, July 2009, and February 2010 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  Although the RO adjudicated the left eye, headache, depression, and PTSD matters as new and material evidence issues in rating decisions dated in July 2009, February 2010, and August 2010, the Board finds they were appropriately addressed as service connection claims in the April 2012 statement of the case.  A review of the record shows the initial rating decisions as to these matters did not become final due to the receipt of pertinent evidence or statements expressing disagreement within one year of the decisions.  See 38 C.F.R. § 3.156(b) (2012).

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for posttraumatic stress disorder should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal as to this matter has been revised to include consideration of any other applicable psychiatric diagnoses of record in this case.

In August 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in March 2008, June 2009, December 2009, and February 2011.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  

The Court has held that VA's duty to assist includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

The Board also notes that during the course of the appeal VA regulations related to PTSD claims were revised to include that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "Fear of hostile military or terrorist activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

In this case, the Veteran contends that he has left eye, headache, and an acquired psychiatric disorder as a result of active service.  He has asserted that his knee disability had increased in severity since his last VA examination.  At his August 2012 hearing he testified that he had received or expected to receive VA treatment pertinent to his claims.  He stated that he experienced swelling, instability, and locking in his right knee and that he had been told there was arthritis in the joint.  He reported that his VA treatment providers had related his eye and headache problems to an injury he had in service and had related his PTSD to a personal assault in service.  The Veteran also asserted that his PTSD was related to his fear of terrorist activities in Germany.  

The available service treatment records show that upon enlistment examination in January 1980 the Veteran reported having had a head injury in 1976.  Records dated in December 1981 noted he sustained a facial laceration when he was hit on the left side of the face with a bottle.  Records dated in January 1982 and July 1982 noted he sustained a left eye injury after an automobile accident.  VA treatment records include diagnoses and treatment for left eye problems, headaches, and various psychiatric disorders.  An August 2009 treatment report noted he had a history of a prior head injury in the military when he was hit in the head by a tank door that left him temporarily unconscious for a minute or two.  

The Board finds the Veteran's statements as to having served in Germany during a period of terrorist activities in that country are credible, but that the record shows he has provided inconsistent statements as to an event or events involving bombed or booby-trapped vehicles and the death of a fellow serviceman named Gomez or Garcia.  An August 2011 service department report indicates a search for pertinent information for a serviceman named Gomez was negative; however, there is no indication a search was conducted for Garcia.  Additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Whether or not the Veteran responds appropriate efforts must be taken to obtain pertinent VA treatment records since April 2012, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

2.  Appropriate action must be taken to verify the Veteran's stressor concerning the death of a fellow serviceman named Garcia.  

3.  Following completion of the above, schedule the appellant for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has present left eye and/or headache disorders as a result of service.  Opinions should be provided based on the results of examination, a review of the service treatment and post-service medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for a VA mental disorders examination conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a present psychiatric disorder, including PTSD, was incurred as a result of service, a verified event during service, or a fear of hostile military or terrorist activity.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Schedule the Veteran for an appropriate VA examination for opinion as to the nature and severity of his service-connected right knee disability.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be readjudicated with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

